Citation Nr: 1717346	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  15-41 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial compensable disability rating for a crush injury of the left index finger with laceration to the left middle finger with a residual scar.

2. Entitlement to a separate disability rating of 10 percent for painful motion and degenerative arthritis of the left index and middle fingers.


ATTORNEY FOR THE BOARD

Grace J. Suh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1955 to October 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

Although the Veteran initially requested a Travel Board hearing in his November 2015 VA Form 9, he withdrew this request via a March 2017 response to the VA's February 2017 travel Board hearing notice.  Accordingly, his hearing request is withdrawn.  38 C.F.R. § 20.704(e) (2016).

The Board notes a Motion to Advance this appeal on the docket has been raised by the Board's Acting Vice Chairman.  The undersigned Veterans' Law Judge is granting said Motion and advancing this appeal on the docket based upon advanced age.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2016) ("advanced age" is defined as 75 years of age or more).

The issue of entitlement to an initial compensable disability rating for a crush injury of the left index finger with laceration to the left middle finger with a residual scar is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence of record shows painful motion and degenerative arthritis in the Veteran's left index and middle finger.


CONCLUSION OF LAW

The criteria for a separate disability rating of 10 percent due to painful motion and degenerative arthritis of the left index and middle fingers have been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.27, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Codes 5003, 5229.

REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Board recognizes the VA has a duty to notify and assist a veteran in the development of his claim.  See 38 U.S.C.A. §§ 5100, 5101, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326 (2016).  However, when a veteran fails to raise procedural arguments, the Board is not required to search the record and address them.  Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015).  Moreover, given the favorable decision herein, if there is any defect in notice or assistance there is no prejudice to the Veteran.  See Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007) (holding there is no prejudicial error if it does not affect the "essential fairness" of the adjudication).

II. Analysis

With respect to musculoskeletal disabilities, such as disabilities of the fingers, 
38 C.F.R. § 4.40 recognizes the primary concern is the inability to perform the normal working movements of the body with normal excursion, strength, speed coordination, or endurance.  In that regard, a part that becomes painful on use must be regarded as disabled.  38 C.F.R §§ 4.40, 4.59; see also Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011) (holding that while pain itself does not rise to the level of functional loss, functional loss caused by pain is to be rated at the same level as if the functional loss were caused by some other factor).  In accordance with that recognition, 38 C.F.R. § 4.59 allows entitlement to at least the minimum compensable rating for a joint due to painful motion when limitation of motion is noncompensable.  38 C.F.R. §§ 4.40, 4.71a, Diagnostic Code 5003.  

In July 2013, the Veteran underwent a VA examination.  See July 2013 VA Examination Report.  Upon examination, the VA examiner determined he had less movement than normal in both his left index and long (middle) fingers.  While the limitation of motion recorded by the VA examiner for each finger was noncompensable, there was evidence of painful extension of the left index finger between zero and 30 degrees.  Id.; 38 C.F.R. § 4.71a, Diagnostic Code 5229 (limitation of motion is noncompensable if the index or middle finger have a gap of less than one inch (2.5 centimeter) between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible and extension is limited by no more than 30 degrees).  Additionally, an x-ray of the Veteran's left index, middle, and ring fingers revealed the presence of mild degenerative joint disease.  See Greyzck v. West, 12 Vet. App. 288, 291 (1999) (noting the terms "osteoarthritis" and "degenerative arthritis" are synonymous with "degenerative joint disease").

Accordingly, the Board finds the preponderance of the evidence is in favor of a separate 10 percent disability rating for painful motion and degenerative arthritis of the left index and middle fingers.


ORDER

A separate disability rating of 10 percent for painful motion and degenerative arthritis of the left index and middle fingers is granted.


REMAND

The Veteran stated in his November 2015 VA Form 9 that he has very little feeling in his left index and middle fingers.  The Board finds another VA examination is necessary.
 
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for a VA examination with an appropriate medical professional to determine the current nature and severity of his service-connected crush injury of the left index finger with laceration to the left middle finger with a residual scar.
After reviewing the record, the examiner should:

a. Discuss whether the Veteran's scars are deep or superficial, linear or nonlinear, unstable or painful, and record the total area of all related scars.

b. Address the Veteran's assertion that he has very little feeling in his left index and middle fingers.  Neurological testing should be conducted if needed.

c. Provide a rationale for all opinions rendered.

2. Upon completion of the VA examination requested above, readjudicate the claim.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


